Matter of People ex rel. David P. Turchi, P.C.  v Warden, Roberts N. Davoren Complex (2021 NY Slip Op 01237)





Matter of People ex rel. David P. Turchi, P.C.  v Warden, Roberts N. Davoren Complex


2021 NY Slip Op 01237


Decided on March 02, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 02, 2021

Before: Acosta, P.J., Gische, Webber, González, JJ.


Index No. 452244/20 Appeal No. 13390 Case No. 273/19 

[*1]In the Matter of The People of the State of New York, ex rel. David P. Turchi, P.C. on behalf of Shaliek Ziemoore, Petitioner-Appellant,
vWarden, Roberts N. Davoren Complex, et al., Respondents-Respondents.


David P. Turchi, P.C., New York (David P. Turchi of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christopher T. Dey of counsel), for respondents.

Judgment (denominated an order), Supreme Court, New York County (Daniel Conviser, J.), entered on or about November 30, 2020 , denying the petition for a writ of habeas corpus and dismissing the proceeding, unanimously affirmed, without costs.
We find that the writ of habeas corpus was properly denied (see  CPLR 7010).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 2, 2021